         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH ARVELO,                           :      CIVIL ACTION
                                            :
                      Plaintiff             :
                                            :
              v.                            :
                                            :
ANDREW M. SAUL,                             :      No. 20-cv-00213-RAL
Commissioner of Social Security,            :
                                            :
                      Defendant             :

                                  MEMORANDUM OPINION

RICHARD A. LLORET                                                           March 29, 2021
U.S. MAGISTRATE JUDGE

       Elizabeth Arvelo appeals the final decision of the Commissioner of Social Security

denying her request for benefits. Doc. No. 2. On October 4, 2017, the Administrative

Law Judge (ALJ) found that Ms. Arvelo was not disabled prior to April 26, 2017, but

that she was disabled on that date and that her disability would last for the twelve

months following that date. Administrative Record (“R.”) 35–43. Ms. Arvelo has failed

to file an appropriate Brief and Statement of Issues in Support of Request for Review in

accordance with this Court’s Standing Procedural Order for Cases Seeking Social

Security Review. See Doc. No. 5. On February 18, 2021, I ordered Ms. Arvelo to show

cause as to why I should not dismiss her case and to simultaneously file her brief. Doc.

No. 20. To date, Ms. Arvelo has not complied with my Order to Show Cause. As a result,

I will dismiss this case for failure to prosecute. See Fed. R. Civ. P. 41(b).

                                  PROCEDURAL HISTORY

       On January 13, 2020, Ms. Arvelo, acting through her attorney Rania M. Major,

initiated this action by filing a Complaint and filed a motion for leave to proceed in
         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 2 of 6




forma pauperis. Doc. Nos. 1, 2. Judge Rueter—the judge previously assigned to this

case—granted Ms. Arvelo leave to proceed in forma pauperis. Doc. No. 4. On September

14, 2020, this case was reassigned to me. Doc. No. 16. On December 2, 2020, after a stay

and three extensions due to complications caused by the COVID-19 pandemic, the

Commissioner filed its Answer and certified electronic administrative record. Doc. No.

19.

       Ms. Arvelo’s Brief of Issues for Review was due on January 13, 2020—forty-five

days after the Commissioner filed an Answer and certified electronic administrative

record. On February 18, 2021, after Ms. Arvelo’s deadline to file her brief came and went

without any action, I filed an Order to Show Cause. Doc. No. 20. In that Order, I

directed Ms. Arvelo to show cause, in writing, as to why I should not dismiss her case

and to simultaneously file her brief within thirty days. Id. Neither Ms. Arvelo nor her

attorney has responded to the Order to Show Cause.

                                      DISCUSSION

       A district court may dismiss an action if a plaintiff fails to prosecute the case or

comply with a court order. See Fed. R. Civ. P. 41(b); see also Allen v. Am. Fed. of Gov’t

Emps., 317 F. App’x 180, 181 (3d Cir. 2009) (not precedential) (“A court may dismiss a

case with prejudice for want of prosecution under Fed. R. Civ. P. 41(b) in order to

achieve the orderly and expeditious disposition of cases . . .” (citing Spain v. Gallegos,

26 F.3d 439, 454 (3d Cir. 1994))). Federal Rule of Civil Procedure 41(b) has been

interpreted to allow a court to dismiss an action for failure to prosecute sua sponte.

Shields v. Comm’r of Soc. Sec., 474 F. App’x 857, 858 (3d Cir. 2012) (not precedential).

However, before doing so, the district court generally must evaluate the factors

identified in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984). See, e.g.,


                                              2
         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 3 of 6




Hildebrand v. Allegheny Cty., 923 F.3d 128, 131–32 (3d Cir. 2019); Rawls v. Gibbs, 741

F. App'x 108, 109 (3d Cir. 2018) (not precedential); Shelley v. Patrick, 361 F. App'x 299,

301 n.5 (3d Cir. 2010) (not precedential); Spain, 26 F.3d at 455–56. These factors

include: (1) the extent of the party's personal responsibility; (2) the prejudice to the

opposing party; (3) a history of dilatoriness; (4) whether the party acted willfully or in

bad faith; (5) alternative sanctions; and (6) the meritoriousness of the claim or defense.

Poulis, 747 F.2d at 868.

       None of the Poulis factors alone are dispositive, and they do not all “need to be

satisfied to justify dismissal of a complaint for lack of prosecution.” Hildebrand, 923

F.3d at 132 (citing Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008)). But because

dismissal is a severe consequence, it should be “a sanction of last, not first, resort,” and

any doubts should be “resolved in favor of reaching a decision on the merits.” Id.

(quoting Poulis, 747 F.2d at 867, 869, then Adams v. Trs. Of the N.J. Brewery Emps.'

Pension Tr. Fund, 29 F.3d 863, 879 (3d Cir. 1994)). After careful review, I find that four

of the six Poulis factors weigh in favor of dismissing this action. Accordingly, I will

dismiss this action for failure to prosecute.

       A.     Extent of plaintiff’s responsibility.

       First, I find that Ms. Arvelo is responsible in part for the failure to prosecute this

action. While Ms. Arvelo is not responsible for her counsel’s initial failure to file a brief,

the Order to Show Cause was mailed to Ms. Arvelo’s address of record. Doc. No. 20

(“The Clerk of Court shall ensure that this Order is mailed to Plaintiff’s address of

record.”). Ms. Arvelo can be held responsible for her failure to notify the Court of any

issues with her attorney’s representation or whether she wished to proceed with her case




                                                3
         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 4 of 6




after she received the Order to Show Cause. Therefore, the first Poulis factor weighs in

favor of dismissal.

       B.     Prejudice to the defendant.

       Regarding the second Poulis factor, Ms. Arvelo’s failure to file a brief of issues for

review prejudices the Commissioner, who is unable to move this action towards a

resolution. See Charlton v. Comm’r of Soc. Sec., 2020 WL 6887886, at *2 (E.D. Pa. Nov.

24, 2020) (Heffley, J.). Because Ms. Arvelo has not stated the grounds for alleged errors

committed by the ALJ, the Commissioner cannot respond to her claims. Therefore, the

second Poulis factor weighs in favor of dismissal.

       C.     History of improper delay.

       Third, Poulis instructs me to examine whether plaintiff has consistently delayed

the litigation. 747 F.2d at 868. The third Poulis factor weighs against dismissing the case

because Ms. Arvelo does not have a history of dilatoriness. While Ms. Arvelo has not

filed anything on the docket since this case was originally filed in January 2020, the

Commissioner did not file the answer and electronic administrative record until

December 2020 due to complications caused by the COVID-19 pandemic. Due to the

sparse filings in this matter, I cannot say that Ms. Arvelo’s conduct reflects a history of

dilatoriness. Therefore, the third Poulis factor weighs against dismissal.

       D.     Plaintiff’s willfulness or bad faith.

       With respect to the fourth factor, it is not clear that Ms. Arvelo’s conduct suggests

willfulness or bad faith. Ms. Arvelo has not filed anything on the docket since January

2020 and has failed to respond to the Order to Show Cause. But, these failures alone do

not reflect a willful or bad faith attempt to delay these proceedings. Therefore, the fourth

Poulis factor weighs against dismissal.


                                              4
         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 5 of 6




       E.     Alternative sanctions.

       Alternative sanctions are unlikely to be effective even though Ms. Arvelo is

represented by counsel. I find that it is unlikely that imposing any monetary or other

sanctions on counsel would be effective when counsel has failed to respond to the Order

to Show Cause and argue that this case should not be dismissed. If counsel is unwilling

to respond to an order notifying her that this case will be dismissed without further

action, I doubt that any other sanctions would elicit a response. Therefore, the fifth

Poulis factor weighs in favor of dismissal.

       F.     Merits of the plaintiff’s claims.

       For the final factor, Poulis instructs that “[i]n considering whether a claim . . .

appears to be meritorious for this inquiry, we do not purport to use summary judgment

standards. A claim . . . will be deemed meritorious when the allegations of the pleadings,

if established at trial, would support recovery by plaintiff . . . .” 747 F.2d at 869–70. Ms.

Arvelo’s Complaint does not state the grounds upon which she claims the ALJ erred, see

Doc. No. 1, and she has not filed a brief listing these grounds. Consequently, I will

review the ALJ’s decision to see if there was any error in the opinion.

       Under the deferential substantial evidence standard of review that applies in

appeals from a decision of the Commissioner, I am not permitted to “weigh the evidence

or substitute [my] conclusions for those of the fact-finder.” Williams v. Sullivan, 970

F.2d 1178, 1182 (3d Cir. 1992). My review of the ALJ’s decision does not reveal, on its

face, that the ALJ did anything incorrectly in reviewing and weighing all of the evidence

in Ms. Arvelo’s case and coming to a decision pursuant to the laws and regulations of the

Social Security Administration. See R. 35–43. Without any grounds to overturn the




                                              5
         Case 2:20-cv-00213-RAL Document 21 Filed 03/29/21 Page 6 of 6




ALJ’s decision, I must assume that Ms. Arvelo’s action is meritless. Therefore, the sixth

and final Poulis factor weighs in favor of dismissal.

       For the reasons listed above, four of the six Poulis factors weigh in favor of

dismissing this action. Consequently, I will dismiss this action for failure to prosecute.

                                     CONCLUSION

       Based upon the discussion above, this action is dismissed for a failure to

prosecute under Federal Rule of Civil Procedure 41(b).



                                                 BY THE COURT:


                                                 s/Richard A. Lloret
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge




                                             6
